Case: 17-11298      Document: 00514609131         Page: 1    Date Filed: 08/21/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 17-11298                          August 21, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

KENNETH SANCHEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:17-CR-103-1


Before HIGGINSON, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Kenneth Sanchez appeals his above-guidelines sentence for possession
of stolen mail in violation of 18 U.S.C. § 1708.               Sanchez challenges the
substantive reasonableness of his 24-month prison sentence, arguing that the
district court abused its discretion by improperly giving significant weight to
his criminal history, which Sanchez contends consisted of only minor offenses.
He also argues that the district court, in imposing an above-guidelines


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11298    Document: 00514609131    Page: 2   Date Filed: 08/21/2018


                                No. 17-11298

sentence, failed to provide “any discussion about moving incrementally across
or down the sentencing table,” as required by the policy statement in U.S.S.G.
§ 4A1.3.
      Sanchez’s sentence, a variance based on the 18 U.S.C. § 3553(a) factors,
is 16 months above the top of his advisory sentencing range. Because the
district court imposed a variance sentence, Sanchez’s argument concerning
§ 4A1.3 is inapposite. See United States v. Mejia-Huerta, 480 F.3d 713, 723
(5th Cir. 2007).
      The district court considered permissible factors under § 3553(a),
including Sanchez’s criminal history, the fact that his lenient punishments for
his prior offenses had not deterred him from reoffending, and the fact that the
guidelines range did not reflect the seriousness of his offense. The district
court also considered the mitigating factors presented by Sanchez. The district
court did not abuse its discretion. See Gall v. United States, 552 U.S. 38, 51
(2007); United States v. Smith, 440 F.3d 704, 708 (5th Cir. 2006).
      AFFIRMED.




                                       2